DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:
A method of measuring a height of a vehicle on a road, comprising: 
directing a vehicle classification sensor from a point above the road onto a section of the road and recording, in a given coordinate system, with the vehicle classification sensor a 3D representation of the vehicle passing the section; 
directing a camera with a known angle of aperture from an elevated point at a side of the road onto the section and recording, with the camera, a 2D image of at least an upper portion of the vehicle and a background above the upper portion of the vehicle; 
determining an edge profile between the upper portion of the vehicle and the background in the 2D image; 
establishing, in the coordinate system, a fan of rays each extending from the elevated point and through a different one of multiple points along the edge profile; 
shifting the 3D representation in the coordinate system in height until it is tangent to said fan; and 
determining said height of the vehicle from the shifted 3D representation in the coordinate system.

The emphasized portions of independent claim 1 are neither anticipated nor made obvious by the closest prior art of record (Loschmidt, Kotz, and Datta).

Independent claim 6 is the corresponding apparatus to the method of claim 1 and is allowed for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425